          Case 1:19-cr-00427-LTS Document 33 Filed 04/14/20 Page 1 of 1




                                             April 14, 2020

By ECF

Honorable Laura Taylor Swain
United States District Court                          MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:     United States v. Larry Farmer, 19 Cr. 427 (LTS)

Dear Judge Swain:

        I write on consent (Assistant U.S. Attorney Brett Kalikow) to respectfully request that the
Court extend Mr. Farmer’s surrender date – which is currently May 14, 2020 – by 60 days in
light of the COVID-19 pandemic.

        Respectfully submitted,



                                             /s/
                                             Martin S. Cohen
                                             Ass’t Federal Defender
                                             (212) 417-8737

Cc:     Brett Kalikow, Esq., by ECF




  The request is granted. Mr. Farmer's surrender date is hereby extended to Thursday July 16, 2020.
  Mr. Farmer must surrender at the designated institution by 2:00 p.m. DE #33 resolved.

  SO ORDERED.
  4/14/2020
  /s/ Laura Taylor Swain, USDJ
